DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                  EDWARD GREGORY STEADMAN,
                          Appellant,

                                   v.

                    SHELDON JASON BURNETT,
                           Appellee.

                             No. 4D18-1355

                         [February 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. CACE-18-
003463 (18).

  Claudia T. Pastorius, Melbourne, and Robyn L. Sztyndor, Fort
Lauderdale, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.